OFFICE   OF   THE    All-ORNEY     GENERAL   OF   TEXAS
                              AUSTIN




                                       thla tlloprati-
                                       ting thlo Board
                                    alottoof the De-
                        l ApprOprlatiOnbill to psj
                        salary to the secrotary-
                        am appropriatedby the Lagis-
                           at the oame time ad in
                          0 *J him per dlcm few for
                           Yembe~ of that Boati?*

           The-Act oroating the State Board ol Rcgistr;rtAoa
for PrefescionalEq&mi~8 tAats l@m, 48th Legiel,lrture,
p. 816, oh. 404rliated 80 Mtle 62A, Article W'?la, Seo-
tions 1 to 26,~%nclusiTe, in V. A. C. S.), mantains, among
others, th’e iollowiad;~p~w%afonst

                  .,-'
                                                                        -.




HoxWWaQloCt. ii, Gavnoss - pago 2



          *SWtiOD       6.
                       $ecb msmber of the Board f&all
     reccive the mm  OP Ten ($X1.00) Dollars per day
     for esoh day he is Potually emgaged in the dutle6
     or us     ofrice, inomung      time spent in neaosssry
     travsl, together with all lagithate  exposes in-
     ourred in the perlomeanceof suah dtttiee. * * l.*

             *s(lgtlw   7.   ThS Board shall hold a meeting
     within thirty (!Q) days after its rgmbsrq are
     first appointed, and thberttar shall hold at
     least tro (2) tcgular meetings eaoh year, Special
     oeetlngs shall be held at suoh time as the by-Ins8
     of the Ward may piWide. l s I). The Bsard shall
     elect or a point amsally irom Its osn membershi
                ag offloerst A Chairman,
     the folioIti                   ---   a V B
     man, and 0 @crM.ar~~ A quorm of tho Board shall
     consist of not less than four (4) 8xsibePs." (Em-
     phasls ours)
          Scotion 9, among other things, provides that the
Scaretazy shall gX;rea surety bond in tbo sum of @,r(lO~.oo~
aad that he mshall recmiie such salary as the Board shall
deter&n6 in addition to the oompenwWnt and %xpenscs pro-
vided Cor in this Aot.’ St~f’urthr~authorizbs  the BoWd
to aploy atushclerical or other asoistants as are neaes-
wry at salariesnot in exoess of salariespaid for similar
work in other departnients.

          Said Wapter 404 Is alw Jcnom          as    Senate Bill 74,
sbich Was pa886d by the 46th LCgiS~atUro.            ff Was apprwed
and beoamc esfccctireon nay 28, 1931.
          Your attention is nom dire&d   to Senate Bit1 4?rr
p. 610, vol. 1, Acts of the itegulsrScsdon or the 4st.h
L@gislature,npprwed snd efiwtite on April 24, 1939. The
first two sections of said Aot read as follorst
            *aceion I, The salarles of u    State otCicers
      aad all St803 employeesexoept those constitutional
      StatZTfficers whose saluies are spw%Ptoally    fixed
     .bT ths Constitution,shall be, for thb period bagln-
      tting Septcmlmr 1, 19~d%nUng       August 31, 1041,
      in such tams or asmasts as may be prwidod for by
      the LogislatuP0$.athe g8aCal appropriationbills.
      It is speoiPioa1Ly declared to he we OC the htntrmts
      hereof Lhat the Legislatureshall also fix the amount
      or supplsslental salarlssh(rrMter, out 0P court Pees
      and receipts, to be paid to olerks and other employacs
Yomwable ii.8. CoWas              - page 2



         or the mtrto  0P Cirfl 4pea1sa the suprao                  Court
         and the Court of Crimbal Appeals.

           lSec tio an .All~lass nsd parts oi laws fln-
     .ins;the salaries of all State s?flosrs sand em-
      gmyr+s, exoept thsse sonstitutional @tat* om-




         hereof that,atiysnd all laws autbclsimg payment
         of aupplfm4ntal salarlosfrom catrt reoalpts ana
         few to ulsrks and 0tbB employees oi the Courts
         of Girl1 Appsalr, the t?apreae Court and the Court
         of Crlainal Appsals, sre ropesled in ss Ian a6
         they sreinoordl%otwlth              tbisAst.*      (ltapha6ls          .
         onrs)

           The De-partmsntalAppropriation Bill of the 44th
Legislature,Sa 1).427, p. 7 of Vol. 2, esnttins en p. 6%
the bisss%al appropriations  for tho,StateBoard a? aegis-
tration for Prctes6%oaal @4ginoors~ Under *Salarilbs,~
the tollorFag appropriationsappeart
                                               *For tbo years      tmmtg
                                          August al;                +ctmt 31,
                                              1240                     1941
*i&alar&eat
1. &oard Ycabsrs --
         per dsspl . . . . . . . . . . . . . . $4,lboo.OQ
                                  l                                $4 400 .oo
2. Sssretary-Dirsstor........ 4826Q.66                              4,200.00
8. * Assistant to
     Ssarstary-Dirsetor........ 1 #fsoo
                                      coo                            1,800.oo
4. ChieP ClSrk.... ...........                 1rmroo                I.600.oo
6. Clerk .....................                 1,200.00              1,200.00
6.   l   Cler k   -   hall-time..**..            800.00                  800 .oo
                                                                                                            :’         208


iionorablea. ii.Cavneos - pkge 4




7. 0 auw*s            - s60onal............                       $          mo .
                                                                                oo             $          300.00
8. l 1 me8u g a to r .................
                                 l#OOO.OO                                                           1 ,so o .o o

9.0 Ia Temtlg a to r a -
       %6wna l...................
                              4 00.o o                                                                    4 a Q.Qo

Total Salaries           . .. . . . . . . . . . . . .l . . . .     $ le*mo .o o                    1 6   r mo    .Qo




r o ta lm    1em      vetoed     ltB8.........,                        If1700.oo                   11,lOQ.oo*
(0 0ot0od)

          Tturo,it will be noted that   the 48th Legl8lators
oroital the BolrrilOP ilqglatration ior more8donal   &aglne(Fs,
and rllorad maAd Board to determ&nO the salary of lta Seer+
taq,ina&Utionto      theoentpsnclstlonuui eq+Qser,prmided
ior in 0af.dAat.  ThO oreatiag A6t also ap~rca-ad maid Board
to employ ma!& 01~001   QP other aaoi*tante as u4Pe 8saO8aary
SOP Lha proper performallooOf                         its        rorlt,and        oozltl&lea       the fol-
IWlng prmisor
                 •~OV~CiOtifUrth~,                   that        tbQ 88luEtOspaid
            herein ahall not be in exoess ot aalar%eepeld
            ior cllndlurwork in otbor departments.*
                 It will nlao be noted that the 46th Leglslaturo
tired the aalmies         ot all State OfflOem ood all State m-
 plofoes,       with eerlaia exaeptions, for the period be&ming
 lPef&!abW’        la 19!39,and emairy dugurrt?3lpi,
                                                  194lr "in such am18
 oc aaounta as may be prwlded ?or by the Legislaturein the
 dental appropriation bills.* It mill Turtba be noted that
 all lass and parts OP lam fixlag aoid 6laries mrb repealed
 in ao far as they wwe Ln aonEliotwltb uld bat of the &th
 Legl*lature.

           The otiloors and employees M tbe Board of Reglstra-
 tion for Pr0rt308i0w   2nginoorsuare not ereeptad rrom the pro-
 visions of said Aot of the 46tb Le@slrttwe. Their saluies,
 therefore, ior. the biMa%nm, baginning Wptmer    1, lBr(B,and
 ending August 31, 1941, verb fixed by tbo aama or amounts ap-
 pepring io the UepartmcintalAppropriationMl1 for rid blen-
 nirpI.
                   Said appropriationbill fkxed the 88lary of the
  8Cwetar-pDirqtor          for Pooh &eaigaatcn¶ tiMa year at ~,2#.00.
                                                             209


2onorable C. tl.Cavness -   page   f$




          Eouse B&l1 291 of the 47th Legislature,p. 812,
2. S., and Smato Bill 26s of the 4Wh Legtslature,p.
4$2, 2. a., aro identioal in la~~ejtlage
                                      with 8. B. 431 O?
the 4~th Leglalature,with these axo8ptionsr
          The aalarieo and other oamp8nsatlono? Mstrlot
judges are exoapt8dfrom the pro~Idon8 of raid dots et
the 47th atd (8th Leglelaturem~ House Bill 291 Of the
47th Legialatorefixes the salariesnot exoapt8d there-
~om,"fortbaperiOdba&nn&ng       8ept8mber 1,1241, snd
ending August 811r194S,.ia suab sums or mounts as may
be provided tar by the Le&*lature in the geaeral appra-
priation bills.m &mat8 Bill 383 of the 48th Legislature
~kovise tires euoh ealrriea @ior tbe,perioa  be&ming
Beptember1, 1012, and 8adiag Annpst 31, 194b..
          The De~tmental    AppropriationBill for 8aob
blear&am,b8gixmiw Bopt8mb~ 1, 1941, and 88pteaber 1,
1943, fixed tbe salary of the Searetary-Mrsotor   of said
noard at @,202.00 for eaob timal yeor of asid appropria-
tion. Each of said bills also oontalmd an appropriation
ot a;n,amouut ior 'Board Yernbers,ps diea.' In addition,
eaoliDepartmental  Appropriat%en Bill pass8d by tha 4$th,
47th snd @tb   Lsgislaturee inoladed an appropriationfor
*Board nembere travel expanse.*
          It  thus app8ars that, b8ginniBIg
                                          ritb the 48th
 Legislature,salaries of the offie8re and amployeesoon-
 meted ritb the Board of Registrationfor Profeetiional
 Engiaa&s, wsre fixed by the Legislatureinstsad of by
 the Board, al hod bo8n originallyalloted by the 45th
 L~islature.                                       _~.
           It is alao alear tbat the salary of the m
 ItasS-pirreot~rao fix84 by the rariOus Legislatures, be-
 gimlng  with the 46th, at $4,200.00for eeoh Htial year,
 olldthat $4,600.00for 8aah f'isealyear was appropriated
 for per diem for Board members.
           The question now arises~ -1s p8r dltana salary?
          lI8bSt8r'S wellSntenIatiOnalMotionary, 26 2d.,
 dedlnes*Per diem* as *By the day*! also as *an allOw8llo8
 or asSauntoi SO muoh by the day.. 4S C. J. 807. ddines
 'P* dieoP as *by the day.*
           *Salary is a fixed aompemiation,rhlah is pay-
 able at stated times,*  km8 1. Smith, 54 Ala. 47, W.
gonOrable C. S. ~TUOW              - page 6




          *A salary is a fixed aomp8usation,desreed by
authority aal for penunenoe, anais paiaat strtdlinter-
Tale, and dopat upon time, ;pnanot tbs PpDunt Of the'ser-
TiO8s re?.U%8r8d;
                8llwanOO.baiug a Tariable quantity.*gltine
          Ryrah, 17S Pa 702, 702, Z3 Idabo 111. Also, see
County'.r~.
~ariouciaatiniti0n0 of 8salarye in lords and Phrases, Tol.~.

           in Oobreoht V. city   of Oin-ti,     W Y. E. 782,
51 Ohio Btate, 68, 23 L. U. A. 509, it Was bold that Vom-
pensation of a publio oiiioc, fixedhy aprwildonthat
sash member of the Boqd,     who is presead during the entire
Oerraion of any re@lar meeting aud not otbanrlee, shall b8
entLtled.toreosl+e $5.00 for hia ettendanee,ls not tsal-
'St, Within the meaning OS aonntitution,Art. 2, seat&iii
20, proriding that the Beneral~Aseemblyshall fix the term
of oiSl.oeand oompensationof all offioers,but that no
aban@       shall   EffWt th8 MlRl'Y Of W       Of-flOh durina; h&S
&sting          term.* (Wbphaals ours).

          It is aMar, therefore,  that the per diea stipula-
ted for direotore of the Board Of 28giOtrationfor Protes&.on-
al X4ngineernis not inolud8d in the salary for Its Secretary
Director. Th8 elected or appointed S8oretaryis entitled
to a salary as suob, in wtion    to his pey diva as a Mrea-
tor, and all legitimateexpenses as allowed in Seotlon 5 ot
Arti018 3271a, abore quoted.. This oonoluslonfollws our
rormer opinion lo. 0-1386, apprwed September11, 1022.
                 Your   question   is thereforeanswered la the   affirma-
UTQ.


          Hoverer, the per di8m compensationallwed eseb
Directoruust ,beballedStrlctlL On his attendanaeat Board
SQ8tings,inelud.lng tirm8Spent in 11808sOarytraTe1 t0 and
from suoh meetings. Par diOm allorea  on any other basis
would be ill8gal under the pr8ssDt statute.
                 lln order that the kcts df a gwernmental or ad-
 d.nistratiTe       board mry b8 Talid, it/must a a tas a body.0
 a 1:.J.457.
           Y8mb8rs of the Board %uet aat as a boay rith a
 puorum present, and 811~mednbOrsmust b8 giren an opportun-
 ity to be present if It is reasonably aonvsnikntfor tbaa
 tQ do so." Webster T. 2. & P. AiotorTransportCo., 8t al.,
 10 T. 131, 106 8. '1. (2) 75.
                                                           ; ;,

gonorable 6. iI.Camesm 0 page 7




              *It ie a well-establishedrule in this State,
as well as in OthOr states, that where the Legislature
has oomnitted     a matter to a board, buraop, or 00lPnfeaion,
or other sdmiaietratireagenor, swh board, bureau or
oommiealonmuet aot themon aa a body at a stated meet-
ing, or one properly oalled, ans¶ of whioh all pe-mbarnof
auoh board hare notioe, Or of uhiob they are givea an op-
portamitj to attend.      Cont3entor aoqule8enOeof,,or agree-
ment by the individualmc*rbem, aoting separately,and
not as a b0*, or by a number of the me&Mre les6 thsa
the rhole.aatiagoolleotivel~at an unaudednledmeeting
without notioe or opi~r;$ty of the other mimber6 to
attend, $g not aUf% i            ('EQphaai8OWE). lebeter T.
t. & P. Yot5?kutspOrt Co., et aL, supra.

                             Very truly yours




                                          Assistant

W-MB